DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/305,517 for a FASTENING ASSEMBLY FOR ELECTRIC AND/OR ELECTRONIC DEVICES THAT CAN BE BUILT-IN, filed on 11/29/2018.  Claims 1-10 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the three unaligned bearing points must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the temporary deformation" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-10 are rejected for the same reasons as dependent on claim 1.
Claim 2 recites the limitation "the pressure" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3-7, 9 and 10 are rejected for the same reasons as dependent on claim 2.
Claims 2, 4 and 9 contains the terms “the bearing points” or “said bearing points,” however, there are two different types of references to bearing points in the claims and it is unknown to which type of bearing points the claim refers.   Claims 3-7, 9 and 10 are rejected for the same reasons as dependent on claim 2. 
Claim 5 recites the limitation "the external surface" and “the gap” therein.  There is insufficient antecedent basis for these limitations in the claim.  Claims 6-7 and 10 are rejected for the same reasons as dependent on claim 6.
Claim 7 recites the limitation "the related area," “the rim” and “the surface” therein.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 7 contains the limitation regarding “thanks to its U-shaped configuration only adds to the hollow of the frame.”  It is unclear what structure is meant by this phrase.  Appropriate clarification is requested.
Claim 10 recites the limitation "the related area," “the rim” and “the surface” therein.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 10 contains the limitation regarding “thanks to its U-shaped configuration only adds to the hollow of the frame.”  It is unclear what structure is meant by this phrase.  Appropriate clarification is requested.
The claims contain several references to “the claw” when there are two claws referenced in claim 1.  It is unclear, therefore, to which recitation of the claw the claims are intended to refer. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benghozi (U.S. Pat. 6,554,458).
Regarding claim 1, as best understood, Benghozi teaches a fastening assembly for electric and/or electronic devices that can be built-in comprised of a frame adapted to fasten an electric and/or electronic device, and claws adapted to secure the frame to the wall or box where it is built-in characterized in that it is comprised of at least two claws of which at least one of the claws is flexible and independent from the frame and can be joined to the frame by means of the temporary deformation of the claw generating when it is joined to the frame at least three unaligned bearing points between the claw and the frame (points along edges of members 22, 22a, 30 and 30a and edges of claw).





[AltContent: textbox (frame)][AltContent: arrow]

    PNG
    media_image1.png
    691
    620
    media_image1.png
    Greyscale



[AltContent: textbox (supporting points)][AltContent: textbox (bearing points)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

[AltContent: textbox (claws)][AltContent: arrow]








Regarding claim 2, as best understood, Benghozi teaches the fastening assembly of claim 1, characterized in that the frame is comprised of at least one hollow (28b, 30b) and at least two supporting points (at 48, 50), and the claw is comprised of two bearing points so that the bearing points, of the claw in its deformed position, can be introduced in the hollow of the frame and when the claw is released from the pressure exerted for its insertion in the frame, the said bearing points are coincident with the supporting points of the frame.
Regarding claim 3, as best understood, Benghozi teaches the fastening assembly of claim 2, characterized in that the supporting points (28a, 30a) of the frame are mortises.

Regarding claim 8, as best understood, Benghozi teaches the fastening assembly of claim 1, characterized in that the claw shows a groove or slit (in 36b) adapted to inserting a tool for the leverage and retightening the claw.
Regarding claim 9, as best understood, Benghozi teaches the fastening assembly of claim 3, characterized in that the bearing points of the claw are clipping flanges.
Allowable Subject Matter
Claims 5-7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 5609414 (frame and claws).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 11, 2022